PER CURIAM.
Appellants, Thomas J. and Louise A. Co-pertino, seek reversal of a final judgment in favor of appellees, Helen Goldstein Bando-lik and Allstate Insurance Company, arising out of an automobile accident causing personal injuries to Thomas Copertino. The accident in question occurred at an intersection. Copertino was a passenger in an automobile being driven on a through street, while Bandolik entered the intersection from a street controlled by a stop sign.
The primary assignment of error is the action of the trial court in instructing the jury on both Sections 316.121 and 316.123, Florida Statutes (1980). While conceding that generally instructions on both of these statutory sections should not be given in routine intersectional accident cases, we believe the peculiar facts of the instant case justified both instructions because each instruction covered the theory presented by one party or the other. Thus, depending upon which factual situation the jury believed, the jury was instructed upon the law to be applied to that set of facts.
We have also considered appellant’s other points and find them to be without merit.
Accordingly, the judgment appealed from is affirmed.
DOWNEY, ANSTEAD and HURLEY, JJ., concur.